DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Srivatsa et al. US 20160360341 A1 teaches first device pairs with an accessory device using link information such as link keys, addresses, and/or other information (Srivatsa , Fig. 4, step 402 and Par. 49), the first device receives second link information from a second device (Srivatsa , Fig. 4 and Par. 51), when the second device is within specified proximity of the accessory device,  the second device automatically connect with the accessory device (without requiring a pairing procedure (Srivatsa, Fig. 4 and Par. 52).
Martin et al. (US 8943605 B1) teaches in step 440, the base station may transmit the temporary key and the content to the first network device. The content may include music, video games, literature, or software. The temporary key may limit the number of devices that receive the content. Accordingly, more than two devices may temporarily and simultaneously share content from the second network device (Col. 8 Lines 55-65). 
Jeong et al. (US 20160253276 A1) device 100 sets a first communication link with a first peripheral device 200a, the device 100 transmits and receives audio data to and from the first peripheral device 200a based on a first link key stored at the time of setting the first communication link (Jeong, Fig. 20 and Par. 203), and device 100 sets a third communication link with a third peripheral device 200c and device 100 set transmits and receives text data to and from the third peripheral device 200c based on a third link key stored at the time of setting the third communication link (Jeong, Fig. 20 and Par. 203). 
Kawai (US 20190387128 A1) teaches he communication apparatus 151 notifies the information processing apparatus 101 of a PIN code 1116 when the authentication button of the communication apparatus is pressed. The information processing apparatus 101 generates a link key based on the PIN code from the notification, and pairing processing 1117 between the information the information processing apparatus 101 and the communication apparatus 151 will succeed as a result (Kawai, Par. 67).

Claim 3 recites the features “the device is paired with, and connected to, another wireless device using another link key when the request to temporarily pair with the wireless device is received”. These features when combined with other features with its parent claim, the prior arts of record have failed to anticipated or render obvious. Thus, claim 3 is objected to being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-8 depend on claim 3, therefore they are allowed as the same reason set forth above.
Claim 10, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 10.  Claims 11-17 depend on claim 10, therefore they are allowed as the same reason set forth above.
Claim 18, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 10.  Claims 11-17 depend on claim 18, therefore they are allowed as the same reason set forth above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 8289890 B2) in view of Maiwand et al. (US 20180009416 A1).

Regarding claim 1,  Murayama  teaches a device (Murayama, Fig. 1, printing apparatus and Col. 1 Lines 40-60) comprising: a memory (Murayama, Fig. 4); and at least one processor (Murayama, Fig. 4) configured to: receive a request to temporarily pair with a wireless device (Murayama, Fig. 2, wireless device 106 indicates by broken lines and Col. 2 Lines 45-60); pair with the wireless device, wherein the pairing comprises generating a link key for connecting to the wireless device (Murayama, Fig. 3, Col. 2 Lines 45-60); connect to the wireless device using the link key (Murayama, Col. 4 Lines 20-30); initiate a timer upon disconnecting from the wireless device (Murayama, Fig. 15 and Col. 9 Lines 15-34); and automatically and without user input, delete the link key when the timer reaches a timeout value without having reconnected to the wireless device using the link key (Murayama, Figs. 7, 12 and Col. 9 Lines 15-34). 
However, Murayama fails to teach the PIN code as taught above is link key.
In the same field of endeavor, Maiwand teaches the PIN is used to derive/generate a link key (Maiwand, Fig. 5 and Pars. 52, 54). Maiwand further teaches generally speaking, two devices become paired when they start with the same PIN and generate the same link key (Maiwand, Fig. 5 and Par. 52). Additionally, Maiwand teaches bonding can expire immediately after the link is disconnected, after a certain time period expires, or never (permanently bonded) (Maiwand, Fig. 5 and Pars. 52, 55).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Murayama into Maiwand in order to provide customizable access for authorized users (Maiwand, Par. 2).

Regarding claim 2, the combination of Murayama and Maiwand teaches previous claim.  The combination of Murayama and Maiwand further teaches the device of claim 1, wherein the at least one processor is further configured to: reconnect to the wireless device using the link key when a request to reconnect to the wireless device is received prior to the timer reaching a timeout value (Maiwand, Fig. 5 and Par. 52). 

Regarding claim 9, the combination of combination of Murayama and Maiwand teaches previous claim.  The combination of Murayama and Maiwand further teaches the device of claim 1, wherein the at least one processor is further configured to: transmit an indication to the wireless device that the link key corresponds to a temporary pairing which indicates that that the wireless device should, automatically and without user input (Murayama, Col. 2 Line 60-Col. 3 Line 5), delete the link key when a timer initiated upon disconnecting from the device reaches the timeout value without having reconnected to the device using the link key (Murayama, Col. 2 Line 60-Col. 3 Line 5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sarkar US 20190289653 A1
Smus et al. US 20170048613 A1 
Khasawneh et al. (US 20090081999 A1)
Bunker et al. US 20160149749 A1
Pilate et al. (US 20090238375 A1).
Oiwa et al. US 20150200715 A1
Woodward et al. US 20150295901 A1
Dunsbergen et al. US 20160128112 A
Luo US 20190281449 A1
Chirikov et al. US 20200337100 A1
Hiltunen et al. US 20140359272 A1
Bunker et al. (US 20160149749 A1)
Gautama et al. US 9218700 B2
Kawai US 20190387128 A1
Sonet al.  US 20060154663 A1
Lauer US 20040215794 A1
Smith et al. US 20160105406 A1
Wilkinson et al. US 20130166910 A1
Watson et al. US 20160360350 A1



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/27/2021